       Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 1 of 22




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

REED SAUNDERS, by and                          )
                                               )
through his next friend and guardian,          )
                                               )
P.J. SAUNDERS,                                 )
                                               )
       Plaintiffs,                             )
                                               )
v.                                             )     Case No. 2:19-cv-02538
                                               )
USD 353, the Wellington School District,       )
                                               )
and,                                           )
                                               )
ROBIN CREAMER, an individual, and              )
                                               )
TAMMY MOORE, an individual, and                )
                                               )
BRENDA GRAY, an individual,                    )
                                               )
       Defendants.                             )

                                    COMPLAINT

       1.     Plaintiffs bring this suit to seek compensation and redress for harms

they suffered as the result of torts committed by Defendants Robin Creamer,

Tammy Moore and Brenda Gray while in the employment of Defendant USD 353, in

violation of 42 U.S.C § 1983, the Fourth and Fourteenth Amendments, the

Rehabilitation Act of 1973, 29 U.S.C. § 701, et seq., as well as Kansas common law

claims asserted under the Kansas Tort Claims Act, K.S.A. § 75-6103.

       2.     This court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C.

§1331 and §1367.
      Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 2 of 22




                                         Parties

       3.       Plaintiff P.J. Saunders is the next friend and guardian of Reed

Saunders.

       4.       Plaintiff Reed Saunders incapacitated and suffers from cerebral palsy,

chronic lung disease, blindness, developmental disabilities and a seizure disorder.

       5.       Plaintiff Reed Saunders cannot communicate verbally and can only use

limited sign language. He requires complete support to perform the activities of

daily living.

       6.       Plaintiff Reed Saunders stands approximately five-feet tall and weighs

approximately seventy-five pounds.

       7.       Plaintiff Reed Saunders must use a walker to ambulate and a

wheelchair to cover long distances, and with either mode of transportation,

completely relies on the assistance of responsible caretakers.

       8.       Defendant USD 353 (hereinafter “the District” or “USD 353”) is a

Kansas public school district based in Wellington, KS, and a recipient of federal

funds. The District is considered a “municipality” under the Kansas Tort Claims

Act, K.S.A. § 75-6102c.

       9.       Defendant Robin Creamer is a Kansas resident and was a USD 353

employee at the times relevant to this lawsuit. Creamer is sued in her individual

capacity. At all times relevant she was acting under the color of the law and within

her scope of employment. She resides at: 815 N Woodlawn Street, Apt 118,

Wellington, KS 67152.



                                            2
      Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 3 of 22




      10.    Defendant Tammy Moore is a Kansas resident and was a USD 353

employee at times relevant to this lawsuit. Moore is sued in her individual capacity.

At all times relevant she was acting under the color of the law and within her scope

of employment. She resides at: 918 E Lincoln Avenue, Wellington, KS, 67152.

      11.    Defendant Brenda Gray is a Kansas resident and is a USD 353

employee at times relevant to this lawsuit. Moore is sued in her individual capacity.

At all times relevant she was acting under the color of the law and within her scope

of employment. She resides at: 1217 N A Street, Wellington, KS 67152.

                                Background allegations

      12.    Plaintiff Reed Saunders possessed a property interest in his public

education at the District.

      13.    Plaintiff Reed Saunders possessed the right under the Fourth and

Fourteenth Amendments to be free from wrongful seizure and to substantive due

process rights of bodily integrity.

      14.    Plaintiff Reed Saunders has serious medical conditions that are

disabilities as defined by the Rehabilitation Act of 1973, in that each of these

conditions were physical or mental impairments that substantially limit Plaintiff in

all major life activities, including eating, communicating, mobility, dressing, using

the bathroom and thinking.

      15.    Plaintiff is a disabled person within the meaning of the Rehabilitation

Act and is a qualified person with a disability, in that, at all pertinent times,

Plaintiff had physical or mental impairment that limit one or more major life



                                          3
      Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 4 of 22




activities, and that he was capable of performing the essential functions of his

particular school programs with reasonable accommodation.

      16.    At all pertinent times, Defendants were aware of Plaintiff’s disabilities

and their effect on Plaintiff Reed Saunders.

      17.    At all pertinent times, Defendants were aware that Plaintiff had

requested accommodations for his disabilities.

      18.    At all pertinent times, the District possessed a mandatory policy

regarding emergency safety interventions, seclusion, mechanical restraint, physical

restraint and physical escort, which states:

      a.      The superintendent “shall ensure that all district personnel are

trained annually with information about this policy.”

      b.     The superintendent “shall ensure that designated district personnel

are trained and know the procedures involving the use of seclusion and restraint…”

      c.     Each school building maintains documentation regarding such training

and a list of participants.

      d.     The principal “shall provide written notification to the student’s

parents any time that [an emergency safety intervention] is used with a student.

Such notification must be provided within two (2) school days.”

      e.     Each building “shall maintain documentation any time ESI is used

with a student” and such document “must include” the date and time of the

intervention, the type of intervention, the length of time of the intervention and the

school personnel “who participated in or supervised the intervention.”



                                          4
      Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 5 of 22




      f.     The principal “shall be responsible for providing copies of such

documentation to the superintendent on a least a biannual basis.”

      g.     “At least once per school year, each building principal or designee shall

review the documentation of ESI incidents with appropriate staff members to

consider the appropriateness of the use of ESI in those instances.”

      19.    The district also maintains a policy stating that classified employees

“shall be evaluated twice during their first year of employment and at least once a

year during subsequent years” and that evaluation documents “will be on file with

the clerk of the board.”    The same policy requires that classified employees be

evaluated “by the supervisor to whom they are assigned.”

      20.    On or about January 18, 2019, Reed was a USD 353 student.

      21.    On that date, Reed attended a basketball game sponsored by USD 353.

      22.    Three USD 353 employees had undertaken the care and custody of

Reed at that time – teacher Brenda Gray and two para-educators under her direct

supervision, Defendants Creamer and Moore, both “classified” employees.

      23.    During the game, Creamer repeatedly applied physical restraints and

physical escort to Reed in excess of what was reasonably necessary, including

pinning his arms, striking and shouting at the boy.

      24.    Creamer’s actions exhibited recklessness and deliberate indifference to

Reed’s bodily integrity and legal rights.

      25.     Creamer’s actions at all times were under the supervision of USD 353

supervisor Brenda Gray.



                                            5
      Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 6 of 22




      26.    USD 353 possessed actual knowledge that Brenda Gray was not

suitable for supervisory tasks and had not been properly supervising para-educators

working under her supervision and with Plaintiff Reed Saunders.

      27.    In approximately October of 2015, Plaintiff P.J. Saunders reported to

USD 353 administration that Brenda Gray had been pouring cold water on Plaintiff

Reed Saunders’ genitalia.

      28.    In approximately October of 2015, Plaintiff P.J. Saunders reported to

USD 353 administration that a para-educator under Brenda Gray’s supervision had

been using martial-arts style pressure points to control Plaintiff Reed Saunders’

behavior with pain.

      29.    In 2015, USD 353 administration also received notice from outside

agencies of Brenda Gray’s para-educator’s use of pressure-point tactics.

      30.    In approximately October of 2015, Plaintiff P.J. Saunders reported to

USD 353 administration that Brenda Gray had not been maintaining safe

classrooms for Plaintiff Reed Saunders and other students due to her demonstrated

inability to supervise para-educators and children.

      31.    Prior to January of 2019, USD 353 administrators had also received

reports from other USD 353 employees that Brenda Gray had trained her para-

educators to bite or sit on children under their supervision.

      32.    Following the January 2019 basketball game, Plaintiff Reed Saunders

suffered setbacks in his development and an exacerbation of his medical challenges;

he lost weight and he regressed in language and social development.



                                           6
      Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 7 of 22




      33.    Plaintiffs suffered significant out-of-pocket costs in attempting to place

Plaintiff Reed Saunders in a different school district.

      34.    Plaintiff Reed Saunders suffered perceptible anguish and distress

while experiencing Defendant Creamer’s restraints; he continues to exhibit great

emotional distress at the sound of Creamer’s voice or when present in environments

similar to the basketball game where Creamer restrained him.

      35.    As a direct result of Defendants’ conduct, Plaintiffs have suffered past,

present and future emotional distress, sadness, and anger; they have suffered past

and future medical expenses; they have suffered past and future economic losses;

and they have incurred significant out-of-pocket expenses

      36.    All of the Defendants’ conduct was at least grossly negligent and

therefore the Paul D. Coverdell Teacher Protection Act of 2001, 20 U.S.C § 6731

(2012) does not apply.

                COUNT I: SECTION 1983 - FAILURE TO TRAIN
              Asserted Against Defendant Brenda Gray and USD 353

      37.    Plaintiffs hereby adopt and incorporate the previous allegations as if

fully reinstated herein.

      38.    Defendant     District’s   employees   Moore   and   Creamer    exceeded

constitutional limits on the use of force when they excessively and recklessly

engaged mechanical restraint, physical restraint, physical escort and/or seclusion

upon Plaintiff Reed Saunders.

      39.    Defendant District’s para-educators Moore and Creamer’s conduct

arose under circumstances that constitute a usual and recurring situation that


                                           7
      Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 8 of 22




para-educators face, including:

      a.     interaction with children;

      b.     challenging behavior with children;

      c.     punishment and discipline of children;

      d.     protecting children and keeping them safe on District property.

      40.    Defendants District and Gray inadequately trained Defendant

District’s para-educators Moore and Creamer on how to work with children with

disabilities and how to engage in emergency safety interventions.

      41.     This failure to train Defendant District’s para-educators Moore and

Creamer amounts to deliberate indifference to the Constitutional rights of Plaintiff

to be free from bodily harm. It required specific training in a skill set needed to

address recurring situations as described in preceding paragraphs, such as conflict

between students and para-educators, presenting obvious, highly predictable,

potential for constitutional deprivations.

      42.    Defendants District and Gray were aware of a pattern of Moore and

Creamer engaging in excessive and reckless emergency safety interventions –

Defendant Gray had actively trained them to engage in such conduct.

      43.    Defendants District and Gray had actual knowledge that para-

educators Moore and Creamer had received no effective training to address these

obvious, recurring situations with children in their care.

      44.    Defendants District and Gray’s indifference and resulting inaction was

wanton, willful and with reckless disregard and neglect of Plaintiffs’ rights, safety



                                             8
      Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 9 of 22




and well-being.

      45.    As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiffs have suffered and continue to suffer from physical injuries, great pain of

mind, shock, emotional distress, physical manifestations of emotional distress,

embarrassment, loss of self-esteem, disgrace, humiliation, missed educational

opportunities and out-of-pocket costs, lost earning capacity, medical bills, and pain

and suffering.

            COUNT II: SECTION 1983 – SUBSTANTIVE DUE PROCESS
                Asserted Against Defendants Moore and Creamer

      46.    Plaintiffs hereby adopt and incorporate the previous allegations as if

fully reinstated herein.

      47.    Plaintiffs possessed   rights under     the   Fourth and Fourteenth

Amendments to be free of state intrusions into realms of personal privacy and

bodily security through brutal means.

      48.    Defendants Moore and Creamer, acting under color of law, were

personally involved in violating Plaintiffs’ Constitutional Rights in that they

excessively engaged in emergency safety interventions, including physically

restraining, pulling and striking Plaintiff Reed Saunders and secluding him in a

bathroom – all conduct was not reasonably necessary to discipline or control

Plaintiff Reed Saunders.

      49.    Defendants Moore and Creamer deliberately decided to control

Plaintiff Reed Saunders by inflicting appreciable physical pain.

      50.    Defendants Moore and Creamer were motivated at least in part by


                                          9
     Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 10 of 22




actual malice against Plaintiff Reed Saunders.

      51.     Defendants Moore and Creamer’s emergency safety interventions were

by no stretch reasonable or limited or within the limits of any common-law

privilege.

      52.     Defendants Moore and Creamer’s emergency safety interventions on

defenseless Plaintiff Reed Saunders were brutal, offensive to human dignity and

shocking to the conscience, and no post-ESI due process can absolve Defendants for

their conduct.

      53.     Defendants Moore and Creamer’s use of force clearly violated

established law, including the Tenth Circuit’s discussion of the unconstitutionality

of excessive corporal punishment in Garcia By Garcia v. Miera, 817 F.2d 650 (10th

Cir. 1987).

      54.     Defendants Moore and Creamer’s use of force occurred the context of

the monitoring, supervision and discipline of students in a District-sanctioned

activity, and in the exercise of their customary practices.

      55.     Defendants Moore and Creamer’s use of force was deliberately

indifferent to Plaintiffs’ Constitutional rights, and was wanton, willful and with

reckless disregard and neglect of Plaintiffs’ safety and well-being.

      56.     As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff has suffered and continues to suffer from physical injuries, great pain of

mind, shock, emotional distress, physical manifestations of emotional distress,

embarrassment, loss of self-esteem, disgrace, humiliation, missed educational



                                          10
     Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 11 of 22




opportunities and out-of-pocket costs, lost earning capacity, medical bills, and pain

and suffering.

                  COUNT III: SECTION 1983 – DANGER CREATION
                 Asserted against Defendants Moore, Creamer and Gray

      57.    Plaintiffs hereby adopt and incorporate the previous allegations as if

fully reinstated herein.

      58.    Defendant District’s employees Moore, Creamer and Gray had a clear,

unquestionable duty to stop any excessive use of force in restraining, punishing or

confining Plaintiff Reed Saunder, and to protect him.

      59.    Defendants Moore, Creamer and Gray affirmatively acted to increase

Plaintiffs’ vulnerability to such excessive force by failing to stop Creamer or Moore.

      60.    Plaintiff Reed Saunders was the member of a specific and limited

group, in that he was the one student in the custody and care of Creamer, Moore

and Gray and subjected to excessive use of force that day.

      61.    The risk of the harm was known to Defendants.

      62.    Defendants Moore, Creamer and Gray acted recklessly and in

conscious disregard of that risk.

      63.    Defendants Moore, Creamer and Gray’s actions shock the conscience in

that they were not justifiable and involved the misuse or abuse of their authority.

      64.    Defendants Moore, Creamer and Gray put Plaintiffs at substantial risk

of serious, immediate, and proximate harm, in that Plaintiffs were under immediate

threat of physical assault from the FDJ.

      65.    As a direct and proximate result of Defendants’ wrongful conduct,


                                           11
     Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 12 of 22




Plaintiff has suffered and continues to suffer from physical injuries, great pain of

mind, shock, emotional distress, physical manifestations of emotional distress,

embarrassment, loss of self-esteem, disgrace, humiliation, missed educational

opportunities and out-of-pocket costs, lost earning capacity, medical bills, and pain

and suffering.

                 COUNT IV: SECTION 1983 – EQUAL PROTECTION
                  Asserted against Defendants Moore and Creamer

      66.    Plaintiffs hereby adopt and incorporate the previous allegations as if

fully reinstated herein.

      67.    Defendants Moore and Creamer were acting under color of law.

      68.    Plaintiff Reed Saunders was a “class of one” in that Defendants Moore

and Creamer singled him out from other District students for use of excessive force

and punishment.

      69.    Defendants Moore and Creamer also singled out Plaintiff Reed

Saunders for use of physical force because he was disabled.

      70.    Defendants Moore and Creamer did not treat non-disabled USD 353

students in the fashion they treated Plaintiff Reed Saunders.

      71.    There was no rational basis for Defendants Moore and Creamer single

Plaintiff Reed Saunders out for use of excessive force and punishment.

      72.    Defendants Moore and Creamer’s conduct was deliberately indifferent

to the Constitutional rights of Plaintiffs.

      73.    Defendants Moore and Creamer’s conduct was wanton and recklessly

indifferent to Plaintiffs’ rights and well-being.


                                              12
     Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 13 of 22




       74.    As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff has suffered and continues to suffer from physical injuries, great pain of

mind, shock, emotional distress, physical manifestations of emotional distress,

embarrassment, loss of self-esteem, disgrace, humiliation, missed educational

opportunities and out-of-pocket costs, lost earning capacity, medical bills, and pain

and suffering.

              COUNT V: SECTION 1983 – SUPERVISORY LIABILITY
                       Asserted Against Defendant Gray

       75.    Plaintiffs hereby adopt and incorporate the previous allegations as if

fully reinstated herein.

       76.    Defendant Gray was responsible for the direct supervision of

Defendants Moore and Creamer.

       77.    Defendant Gray was responsible for compliance with the policy and

training requirements for para-educators under her supervision.

       78.    Defendant Gray had actual knowledge of the threat posed by

Defendants Moore and Creamer to Plaintiff Reed Saunders, and to the inadequacy

of their training.

       79.    Defendant Gray had actual knowledge that Reed Saunders was in the

custody of Moore and Creamer the day of the excessive force.

       80.    Defendant Gray had actual knowledge that Defendants Moore and

Creamer had not been properly trained on emergency safety interventions,

disciplinary approaches, punishments or working with children with disabilities.

       81.    Defendant Gray deliberately failed to supervise Defendants Moore and


                                         13
     Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 14 of 22




Creamer prior to their use of excessive force by actively training them to engage in

excessive use of force, and by failing to reprimand them, fire them, suspend them or

direct them not to do it.

      82.    Defendant Gray’s deliberately indifferent choices set in motion a series

of events that they reasonably should have known would cause others to deprive

Plaintiff Reed Saunders of his Constitutional rights.

      83.    As a direct and proximate result of Defendant’s wrongful conduct,

Plaintiff has suffered and continues to suffer from physical injuries, great pain of

mind, shock, emotional distress, physical manifestations of emotional distress,

embarrassment, loss of self-esteem, disgrace, humiliation, missed educational

opportunities and out-of-pocket costs, lost earning capacity, medical bills, and pain

and suffering.

            COUNT VI: DISABILITY DISCRIMINATION/RETALIATION
                      Asserted Against Defendant District

      84.    Plaintiffs hereby adopt and incorporate the previous allegations as if

fully reinstated herein.

      85.    Plaintiff Reed Saunders has serious medical conditions that are

disabilities as defined by the Rehabilitation Act of 1973, in that each of these

conditions were physical or mental impairments that substantially limit Plaintiff in

the major life activities of eating, walking, concentrating, communicating and

thinking.

      86.    Plaintiff is a disabled person within the meaning of the Rehabilitation

Act and is a qualified person with a disability, in that, at all pertinent times,


                                         14
     Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 15 of 22




Plaintiff had physical or mental impairment that limits one or more major life

activities, and that he was capable of performing the essential functions of his

school programs with reasonable accommodation.

      87.    At all pertinent times, Defendant was aware of Plaintiff’s disabilities,

his limits and needs and the effect they had on his academic abilities, performance

and development.

      88.    At all pertinent times, Defendant was aware that Plaintiff had

requested accommodations for his disabilities.

      89.    Defendant failed to engage in an interactive process and failed to

provide reasonable accommodation.

      90.    Defendant discriminated against Plaintiff because of his disability

when its employees brutalized Plaintiff Reed Saunders because of his disability,

thereby preventing him from participating in educational and athletic programs

offered by Defendant.

      91.    As a direct and proximate result of Defendant District’s wrongful

conduct, Plaintiffs have suffered continue to suffer from physical injuries, great

pain of mind, shock, emotional distress, physical manifestations of emotional

distress, embarrassment, loss of self-esteem, disgrace, humiliation, missed

educational opportunities and out-of-pocket costs, lost earning capacity, medical

bills and pain and suffering.

                    COUNT VII: KTCA – BATTERY/ASSAULT
             Asserted Against Defendants District, Moore and Creamer

      92.    Plaintiffs hereby adopt and incorporate the previous allegations as if


                                         15
     Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 16 of 22




fully reinstated herein.

      93.    Defendants Moore and Creamer committed batteries against Plaintiff

Reed Saunders when they employed excessive and reckless use of force in the form

of emergency safety interventions upon his body.

      94.    Defendants Moore and Creamer were both employed by Defendant

District at the time of the batteries.

      95.    Defendants Moore and Creamer were both present at a District

program event and on the clock when they committed the batteries.

      96.    Defendants Moore and Creamer both acknowledged that they were

interacting in their capacities as District employees when they committed the

batteries.

      97.    Those batteries were within their scope of employment at the District.

      98.    Defendant District employed Defendants Moore and Creamer to

monitor the school environs, supervise children, address challenging behavior, keep

kids safe, and use emergency safety interventions, and generally assist with the

operation of the District mission, including physical intervention with students as

needed.

      99.    Defendants Moore and Creamer committed these batteries, at least in

part, in the furtherance of the District’s interests, which was to maintain school

safety, discipline Plaintiff Reed Saunders, deter his challenging behavior, and

maintain order and authority over students participating in District programs,

physically intervening if necessary.



                                         16
      Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 17 of 22




         100.   Defendants Moore and Creamer had express and implied authority

from USD 353 to engage in physical interventions with Plaintiff Reed Saunders,

control his behavior, restrain him, seclude him and punish him.

         101.   Defendants Moore and Creamer’s conduct was reasonably foreseeable

for Defendant District because the District requires para-educators to engage with

children with disabilities and high-school age students with challenging behavior,

discipline them, and physically intervene if needed.

         102.   There is no legal justification for the conduct of Defendants Moore and

Creamer.

         103.   The District is responsible for Defendants Moore and Creamer’s

batteries under respondeat superior and the KTCA.

         104.   Defendants Moore and Creamer’s conduct was grossly negligent,

wanton, reckless and deliberately indifferent to the rights, safety and well-being of

the Plaintiffs.

         105.   As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiffs have suffered and continue to suffer physical injuries, great pain of mind,

shock,    emotional    distress,   physical    manifestations   of   emotional   distress,

embarrassment, loss of self-esteem, disgrace, humiliation, missed educational

opportunities and out-of-pocket costs, lost earning capacity, medical bills, and pain

and suffering.

         COUNT VIII: KTCA – NEGLIGENT SUPERVISION OF EMPLOYEES
                  Asserted Against Defendants District and Gray

         106.   Plaintiffs hereby adopt and incorporate the previous allegations as if


                                              17
     Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 18 of 22




fully reinstated herein.

         107.   Defendants District and Gray owed Plaintiff Reed Saunders a duty to

control and supervise Defendants Gray, Moore, and Creamer.

         108.   Defendants District and Gray knew or should have known that

Defendants Gray, Moore, and Creamer presented a clear and specific danger to

Plaintiff, given their actual knowledge of Gray’s propensity to engage in excessive

and reckless emergency safety interventions, and her instruction to Moore and

Creamer to do the same.

         109.   Defendants District and Gray had good reasons to believe that an

undue risk of harm existed to Plaintiff as a result of the continued employment of

Defendants Gray, Moore, and Creamer, given Defendants’ actual knowledge of their

dangerous propensity to harm students and track record of doing the same.

         110.   The harms suffered by Plaintiff were squarely within the risk created

by the known threat the District employees presented.

         111.   Defendants’ conduct was grossly negligent and/or committed with

reckless indifference to the rights and safety of Plaintiff.

         112.   As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff has suffered and continue to suffer physical injuries, great pain of mind,

shock,    emotional    distress,   physical    manifestations   of   emotional   distress,

embarrassment, loss of self-esteem, disgrace, humiliation, missed educational

opportunities and out-of-pocket costs, lost earning capacity, medical bills, and pain

and suffering.



                                              18
     Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 19 of 22




              COUNT IX: KTCA – NEGLIGENT SUPERVISION OF CHILDREN
               Asserted Against Defendants District, Gray, Moore and Creamer

         113.     Plaintiffs hereby adopt and incorporate the previous allegations as if

fully reinstated herein.

         114.     Defendants owed Plaintiffs a duty to supervise students in their

custody in such a way as to keep the children safe.

         115.     Defendants Moore and Creamer breached this duty when they used

excessive force to restrain, seclude and control Plaintiff Reed Saunders.

         116.     Defendants District and Gray breached the duty when they:

         a.       Failed to adequately train Defendants Moore and Creamer;

         b.       Failed to actively monitor the conduct of Defendants Moore and

Creamer, especially around Plaintiff Reed Saunders;

         c.       Failed to investigate and monitor Gray’s performance in the

supervision of children and employees;

         d.       Failed to stop or even deter Defendants Moore and Creamer’s actions

upon Plaintiff Reed Saunders;

         117.     Defendants’ conduct was grossly negligent and/or committed with

reckless indifference to the rights and safety of Plaintiffs.

         118.     As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff has suffered and continue to suffer physical injuries, great pain of mind,

shock,        emotional   distress,   physical    manifestations   of   emotional   distress,

embarrassment, loss of self-esteem, disgrace, humiliation, missed educational

opportunities and out-of-pocket costs, lost earning capacity, medical bills, and pain


                                                 19
     Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 20 of 22




and suffering.

                     COUNT X: KTCA – FALSE IMPRISONMENT
            Asserted Against Defendants District, Gray, Moore and Creamer

         119.   Plaintiffs hereby adopt and incorporate the previous allegations as if

fully reinstated herein.

         120.   Defendants owed Plaintiffs a duty to supervise students in their

custody in such a way as to keep the children safe.

         121.   Defendants Moore and Creamer, in furtherance of their employer’s

interest, physically restrained Plaintiff Reed Saunders against his will.

         122.   Defendants had no legal cause to restrain Reed Saunders in the

manner in which he was restrained.

         123.   Defendant Gray countenanced and encouraged the false imprisonment

of Reed Saunders.

         124.   Defendants’ conduct was grossly negligent and/or committed with

reckless indifference to the rights and safety of Plaintiffs.

         125.   As a direct and proximate result of Defendants’ wrongful conduct,

Plaintiff has suffered and continue to suffer physical injuries, great pain of mind,

shock,    emotional    distress,   physical    manifestations   of   emotional   distress,

embarrassment, loss of self-esteem, disgrace, humiliation, missed educational

opportunities and out-of-pocket costs, lost earning capacity, medical bills, and pain

and suffering.

         WHEREFORE, Plaintiffs pray for an award of actual damages against

Defendants in an amount in excess of $75,000, for attorneys’ fees together with


                                              20
     Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 21 of 22




interest and costs of suit, and for such and further legal and equitable relief as is

deemed just and proper.

                                  Respectfully submitted,


                                  /s/Dan Curry
                                  Dan Curry, KS #22750
                                  Sarah Brown, KS #12130
                                  BROWN & CURRY, LLC
                                  406 W. 34th Street, Suite 810
                                  Kansas City, MO 64111
                                  (816) 756-5458, (816) 666-9596 (fax)
                                  dan@brownandcurry.com
                                  sarah@brownandcurry.com
                                  ATTORNEYS FOR PLAINTIFF


                            DEMAND FOR JURY TRIAL

      Plaintiffs request trial by jury as to all triable issues.

                                  Respectfully submitted,


                                  /s/Dan Curry
                                  Dan Curry, KS #22750
                                  Sarah Brown, KS #12130
                                  BROWN & CURRY, LLC
                                  406 W. 34th Street, Suite 810
                                  Kansas City, MO 64111
                                  (816) 756-5458, (816) 666-9596 (fax)
                                  dan@brownandcurry.com
                                  sarah@brownandcurry.com
                                  ATTORNEYS FOR PLAINTIFF




                                           21
Case 2:19-cv-02538-DDC-TJJ Document 3 Filed 09/06/19 Page 22 of 22




                DESIGNATION OF PLACE OF TRIAL

Plaintiffs designate Kansas City, Kansas, as the place of trial.

                          Respectfully submitted,


                          /s/Dan Curry
                          Dan Curry, KS #22750
                          Sarah Brown, KS #12130
                          BROWN & CURRY, LLC
                          406 W. 34th Street, Suite 810
                          Kansas City, MO 64111
                          (816) 756-5458, (816) 666-9596 (fax)
                          dan@brownandcurry.com
                          sarah@brownandcurry.com
                          ATTORNEYS FOR PLAINTIFF




                                   22
